DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      

This final office action is responsive to Applicants' amendment filed on 10/05/2022.  Claims 2-4, 8-10, 18 and 22-24 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 10/05/2022 have been fully considered but they are not persuasive.
Applicant argues: 
The Examiner appears to be interpreting "plastically-deformed region" as being a plastic material. This is incorrect. Claim 4 is not about plastic material. Claim 4 is about plastic deformation of the teeth member. That is, the permanent distortion that occurs when a material is subjected to stresses that exceed its yield strength and cause it to become permanently deformed. Therefore, Uchida disclosure of resin fails to teach the above quoted claim limitation. The Examiner relies solely on Uchida for teaching this claim limitation; therefore, claim 4 is patentable. Claim 24 is patentable for the same reasons.
Examiner respectfully disagrees: Interpretation is base applicant’s specification from ¶25-¶27.  The term plastically deform has been interpreted that the plastic has been deform to a specific shape in order to perform proper function.  Thus, it is understood that the cited plastic from Uchida has been deformed to perform proper function and follows the claim limitation.   Also the claim does not recite how the material is deformed or what means is contributing to the deformation.

Applicant argues: 
Applicant traverses the rejection of claim 18. Applicant disagrees that MPEP § 2112.02 alleviates the examiner's burden of making a primafacie case of obviousness. The section relates to what the Examiner must set forth as evidence when rejecting method claims under an inherently theory. The section does not discuss the non-examination of method claims in an office action once an examiner examines one of the apparatus claims. 5 
"The Examiner bears the initial burden of factually supporting any prima facie conclusion of obviousness." See M.P.E.P. at § 2142. In order to establish a primafacie case of obviousness, the Examiner is required to establish three criteria: (1) the combination of references must teach or suggest all the claim limitations, (2) there must be some suggestion or motivation, found in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the references, and (3) there must be a reasonable expectation for success. See M.P.E.P. at § 2143. Also see In re Vaeck, 947 F.2d 488 (Fed. Cir. 1991). 
Claim 18 includes claim limitations that are not found in claims 1 through 10. Therefore, the Examiner is failed to make a prima facie case as the Examiner has failed to even allege that the combination of Nagahama and Uchida teaches to a PHOSITA "a method of manufacturing a stator for an electric motor, comprising ... reducing a magnetic permeability of a portion of the inner regions located between two adjacent teeth, wherein the step of reducing includes at least one of the following: deforming the portions of the inner regions between the teeth with a die, punching the portions of the inner regions between the teeth with a punch, and peening the portions of the inner regions between the teeth. 
Examiner respectfully disagrees: Examiner interprets that the references provide more than enough support to reject claim 18.  Since having the apparatus shows that there is a method of making the claimed apparatus, thus, following claim 18.  See also MPEP 2112, “The fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”    Also, the technique of match die forming is well known in the art [see Naga ¶32].   Naga already admits to manufacture the laminated plates using matched die forming.  Therefore, by using the matched die forming method to create the stator sheet, the inner regions are by product created also. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 18, 22-24 rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al. (20130134827 and hereinafter as Naga) in view of Uchida (20020130630)
Regarding claim 4. Naga teaches a stator for an electric machine [fig 1], comprising: a stator yoke [3] having a first inner surface [i.e. inner surface]; 
and an annular tooth member [2] including a second inner surface [inner surface of 2] being continuous and annular, a plurality of teeth [12] extending radially outward from the second inner surface and coupled to the first inner surface.
While Naga teaches regions of material between teeth having magnetic permeability relative to the plurality of teeth [i.e. 22 and ¶38].  Naga does not explicitly mention the regions having a reduced magnetic permeability relative to the teeth to provide a magnetic flux barrier between the teeth and wherein the regions of material between the teeth include a plastically-deformed region to provide the magnetic flux barrier.
Whereas Uchida teaches regions of material between the teeth having a reduced magnetic permeability relative to the teeth to provide a magnetic flux barrier between the teeth [¶66, Uchida shows a member, i.e. 17, between teeth having a low magnetic permeability from the material the plurality of teeth are made of]; wherein the regions of material between the teeth include a plastically-deformed region to provide the magnetic flux barrier [Uchida ¶17, resin material].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Uchida and incorporate them in Naga in order to have a machine in which the magnetic flux is prevented from flowing to a magnetic portion and pole teeth that do not contribute to generation of usable work [¶10]. 

Regarding claim 2. Naga as modified teaches the stator of claim 4, wherein the regions of material between the teeth magnetically separate the teeth from each other [i.e. space between teeth in Naga and Uchida].  

Regarding claim 3. Naga as modified teaches the stator of claim 4, wherein the regions of material between the teeth provide a mechanical connection between the teeth [i.e. limitation is interpreted as teeth are physically connected, Naga shows such limitation].
  
Regarding method claim 18, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device "inherently performs the claimed process. In re King, 801 F.2d 1324,
231 USPQ 136 (Fed Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated.

Regarding claim 24. Naga teaches a stator for an electric machine [fig 1], comprising: a stator yoke [3] having a first inner circumferential surface defining recesses [i.e. inner surface of 3 including 31]; 
and an annular tooth member [2] including a second inner circumferential surface [inner surface of 2] being continuous and annular, and a plurality of teeth circumferentially [12] spaced from each other to define winding gaps therebetween, the teeth extending radially outward from the second inner surface and received in the recesses of the first inner surface [can be seen in fig 1]. 
While Naga teaches regions of material between teeth having magnetic permeability relative to the plurality of teeth [i.e. 22 and ¶38].  Naga does not explicitly mention the regions having a reduced magnetic permeability relative to the teeth to provide a magnetic flux barrier between the teeth, wherein the regions of material between the teeth include a plastically-deformed region to provide the magnetic flux barrier [Uchida ¶17, resin material].
Whereas Uchida teaches wherein regions of material of the second inner surface spanning between the teeth have a reduced magnetic permeability relative to the teeth to provide a magnetic flux barrier between the teeth [¶66, Uchida shows a member, i.e. 17, between teeth having a low magnetic permeability from the material the plurality of teeth are made of]; wherein the regions of material between the teeth include a plastically-deformed region to provide the magnetic flux barrier [Uchida ¶17, resin material].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Uchida and incorporate them in Naga in order to have a machine in which the magnetic flux is prevented from flowing to a magnetic portion and pole teeth that do not contribute to generation of usable work [¶10].

Regarding claim 22. Naga as modified teaches the stator of claim 24, wherein the regions of material between the teeth magnetically separate the teeth from each other [i.e. space between teeth in Naga and Uchida].  

Regarding claim 23. Naga as modified teaches the stator of claim 24, wherein the regions of material between the teeth provide a mechanical connection between the teeth [i.e. limitation is interpreted as teeth are physically connected, Naga shows such limitation].  


Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Nagahama et al. in view of Uchida and further in view of Yamazaki et al. (6127753)
Regarding claim 8. Naga as modified teaches the stator of claim 4, 
However, Naga as modified does not explicitly mention wherein the stator yoke includes a plurality of outer yoke sections each coupled to some of the plurality of teeth, and the outer yoke sections are coupled together to collectively form the stator yoke.
Yamazaki teaches wherein the stator yoke includes a plurality of outer yoke sections [fig 1, 11] each coupled to some of the plurality of teeth, and the outer yoke sections are coupled together to collectively form the stator yoke [male and female coupling members of 11 form an annular stator, col 1 lines 40-50].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Yamazaki and incorporate them in the modification of Naga in order to have a stator which secures an optimum length of a connecting wire and a winding method which minimizes a number of steps to wind a wire around a serial body of core segments [col 2 lines 5-10].  

Regarding claim 9. Naga as modified teaches the stator of claim 4, the annular member includes a plurality of inner sections [implicit, 22 is use as a coupling member see ¶26 in Naga] coupled together to collectively form the annular member.  
However, Naga as modified does not explicitly mention wherein the stator yoke includes a plurality of outer yoke sections coupled together to collectively form the stator yoke.
Yamazaki teaches wherein the stator yoke includes a plurality of outer yoke sections coupled together to collectively form the stator yoke [fig 1, 11, see male and female coupling members of 11 form an annular stator, col 1 lines 40-50].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teachings of Yamazaki and incorporate them in the modification of Naga in order to have a stator which secures an optimum length of a connecting wire and a winding method which minimizes a number of steps to wind a wire around a serial body of core segments [col 2 lines 5-10].  

Regarding claim 10. Naga as modified teaches the stator of claim 9, wherein the inner sections are part of a single unitary annular member [sections including 22 in Naga are part of a unitary annular member].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thienvu V. Tran, can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839